Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 3, 6, 7, 8, 10, 13 are objected to because of the following informalities: 
	Claim 1, line 12-13, “the reference information” should be --reference information—
	Claim 3, line 2, Claim 5, line 3, “the parameter” should be – the parameter for the sensor—
	Claim 6, line 2, “makes notification” should be – make a notification--
	 Claim 7, line 7, “the at least one part” should be – the at least one part of the at least one other sensor module—
	Claim 8, line 4, Claim 10, line 4, Claim 13, line 3 “a power receiving apparatus” should be – a power receiver—
	Claim 13, line 4, “electric power” should be – the electric power--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over LARSSON (WO 2019182499 A1) in view of Yamamoto (US20160336760A1).
With regard to claim 1, LARSSON teaches an object detection apparatus (200, 130, 140a, 140b, Fig. 1, Fig. 2) that detects an object existing within a detection range ( page 5, line 8-15, the objects has to be in relative vicinity of car and sensor to be detected), the object detection apparatus comprising: a sensor module including a sensor ( e.g., 130, 140a, 140b, Fig. 1, Fig. 2), and a controller ( e.g., 200, Fig. 2) that controls the sensor ( e.g., 130, 140a, 140b, Fig. 1, Fig. 2) and generates output information ( information from output of sensor/controller, Fig. 2), based on a signal that the sensor outputs ( output of 130, 140a, 140b, Fig. 1, Fig. 2); and a detector ( 200, Fig. 2) that determines presence or absence of the object ( e.g., determining appearance of object, abstract or page 12, line 28-37), based on the output information ( determining the appearance of object based on sensor detection abstract, or page 12, line 28-37) ,  wherein the detector  executes a reference object detection process of detecting a reference object ( e.g., 120a, Fig. 1)  existing at a predetermined position ( see Fig. 1, 120a is a fixture, also see page 5, line 8-15, 120a is a traffic sign/light, a pole, therefore it has a predetermined position) within the detection range ( reference objects has to be in relative vicinity of vehicle to be detected, page 5, line 8-15) , and when the reference object is detected( e.g., 404, Fig. 4), executes a correction process ( calibration process  of sensor, page 13, line 15-20 or 407, Fig. 4) of correcting at least one of the output information ( see page 13, line 10-25, step 407, calibrate the output of the sensor till no misalignment )or a parameter for the sensor, based on the  reference information ( obtained 401 position of the reference object, page 13, line 10-25 , and also 407, Fig. 4) and reference object information  that is information indicative of the reference object in the output information ( appearance of reference object, which is based on the sensor detection data, 405, 407, Fig. 4 and claim 1 of LARSSON) ( e.g., 407 Fig. 4, the calibration is based on the reference information and the reference object information).
Larsson does not teach detecting the reference object by comparing the output information and predetermined reference information.
However, Yamamoto teaches detecting the reference object by comparing the output information ( changes of reflection signal, S13, Fig. 3)  and predetermined reference information ( predetermined threshold, S13, Fig. 3) ( S13 teaches about compare the reflection signal changes to the predetermined threshold  to determine the exist of foreign object) IN addition, Larsson teaches about the detecting the reference object, the combination of Larsson and Yamamoto teaches detecting reference object by comparing the output information and predetermined reference information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson to detect the reference object by comparing the output information and predetermined reference information, as taught by Yamamoto, in order to allow the object to be reliable detected, avoid the small disturbance in the system to affect the functionality of the system.
With regard to claim 10, the combination of Larsson and Yamamoto teaches all the limitations of claim 1.
Larsson does not teach a power transmission coil unit that includes a power transmission coil and wirelessly transmits electric power to a power receiving apparatus  wherein the reference object is an object that is at rest while the power transmission coil unit is transmitting the electric power.
 Yamamoto  teaches a power transmission coil unit ( e.g., 30, Fig. 7) that includes a power transmission coil ( e.g., 31b or 31b, Fig. 7)  and wirelessly transmits electric power to a power receiving apparatus ( 40, Fig. 7), wherein the reference object is an object that is at rest while the power transmission coil unit is transmitting the electric power ( [0044] the power transmitting operation is started only when foreign objects are not detected as a result of performing a detecting operation to avoid the danger. Larsson the reference object is used for the object detection(detection’s calibration), therefore, it is at rest during the power transmission process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1,  to configure a power transmission coil unit to include a power transmission coil and wirelessly transmits electric power to a power receiving apparatus  wherein the reference object is an object that is at rest while the power transmission coil unit is transmitting the electric power, as taught by Yamamoto, in order to perform the operation related to the object detection when there is no power transmitting to enhance the safety and avoid the overheating of the system during the objection detection process( [0044] of Yamamoto).

4. Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LARSSON (WO 2019182499 A1) and Yamamoto (US20160336760A1) in further view of Braun (WO2021160444A1) 
With regard to claim 2, the combination of Larsson and Yamamoto teaches all the limitations of claim 1, Larsson further teaches the detector corrects, in the correction process, the output information ( calibrate the output of sensor 407, Fig. 4,) based on the reference object information (the appearance of reference object is based on the sensor detection data, 405, Fig. 4) and the reference information( obtained 401 position of the reference object, page 13, line 10-25) ( also see 407, Fig. 4. 407 comprises calibrating the sensor 130, 140a, 140b based on the obtained 401 position and appearance of the reference object 120a, 120b, 120c).
	Larsson does not teach the detector corrects, in the correction process, the parameter based on the reference object and the reference information. 
	However, Barun teaches the detector corrects, in the correction process, the parameter (sensitivity of sensor, claim 1 of Barun) based on the reference object information (intensity of the sensor signal, claim 1 of Barun )and the reference information (reference intensity, claim 1 of Barun) ( see claim 1 of Barun, the sensitivity of the sensor is calibrate as a function of comparison of the intensity with reference intensity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1,  to correct, in the correction process, the parameter based on the reference object and the reference information, as taught by Barun, in order to implement a reliable object detection using the sensor ([0011] of Barun.
With regard to claim 3, the combination of Larsson, Yamamoto and Barun teaches all the limitations of claim 2.
Larsson does not teach the parameter to include a plurality of the parameters including a first parameter, configure the output information to include a first output value that varies by a correction of the first parameter, and a second output value that does not vary by the correction of the first parameter, and the detector corrects, in the correction process, the second output value of the output information and the first parameter of the plurality of parameters.
 Barun teaches  wherein the parameter is a plurality of the parameters including a first parameter ( e.g., sensitivity of sensor/receiver, [0013]), the output information includes a first output value that varies by a correction of  the first parameter ( a detected intensity value that vary through the sensitivity of sensor/receiver [0013]), and a second output value that does not vary by the correction of the first parameter ( a detected intensity value that vary through the transmission power but not  very with the sensitivity of sensor/ receiver (first parameter),[0013]), and  the detector corrects, in the correction process, the second output value of the output information and the first parameter of the plurality of parameters (The calibration then enables the sensitivity of the lidar receiver and/or the transmission power of the lidar sensor to be adjusted in such a way that the intensity of the sensor signals is adjusted.[0013]) , based on the reference object information ( intensity of  the sensor signal , claim 1 of Barun and [0016] )and the reference information (reference intensity, claim 1 of Barun, [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 to configure the parameter to include a plurality of the parameters including a first parameter, configure the output information to include a first output value that varies by a correction of  the first parameter, and a second output value that does not vary by the correction of the first parameter, and  configure  the detector to correct, in the correction process, the second output value of the output information and the first parameter of the plurality of parameters, based on the reference object information and the reference information, as taught by Barun, in order to implement a reliable object detection using the sensor through calibration ([0011] of Barun and calibrate different parameters to minimize the deviation of the performance from the standard.

5. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LARSSON (WO 2019182499 A1) and Yamamoto (US20160336760A1) in further view of Jung (Object Detection and Tracking-Based Camera Calibration for Normalized Human Height Estimation, 2016).
With regard to claim 4, the combination of Larsson and Yamamoto teaches all the limitations of claim 1, Larsson further teaches executes the reference object detection process ( 404, Fig. 4), and executes the correction process when the reference object is detected ( e.g., calibration in 407, Fig. 4). Yamamoto teaches about repeatedly executes a process of determining the presence of absence of objects (see Fig. 3, S2 repeated check the foreign object)
	Larsson does not teach wherein the detector repeatedly executes, in first cycles, a process of determining the presence or absence of the object and executes the reference object detection process in each of the first cycles
	Jung teaches wherein the detector executes, in first cycles, a process of determining the presence or absence of the object (see abstract detect the object/human) and executes the reference object detection process in each of the first cycles (autocalibration after the human/object detection see abstract, and Larsson teaches about the reference object detection had to happen (404, Fig. 4) before calibration(407, Fig. 4)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the detector in first cycles, a process of determining the presence or absence of the object and executes the reference object detection process in each of the first cycles and executes the reference object detection process in each of the first cycles, as taught by Jung, in order to generate accurate detection results, reduce the error ( page 5 of Jung, col 2, para before Experimental Results) in each detection process.

6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LARSSON (WO 2019182499 A1) and Yamamoto (US20160336760A1) in further view of SCHESCHKO (US20150301159A1 )
With regard to claim 5, the combination of Larsson and Yamamoto teaches all the limitations of claim 1, Yamamoto teaches about and the detector repeatedly executes, in first cycles, a process of determining the presence or absence of the object (see Fig. 3, S2).
Larsson does not teach wherein the detector corrects, in the correction process, at least one of the output information or the parameter, based on a correction coefficient or a correction amount, the correction coefficient or the correction amount being based on the reference object 15 information and the reference information  updates, when the reference object is detected in the reference object detection process, the correction coefficient or the correction amount in each of second cycles the second cycle being longer than the first cycle. 
However,  SCHESCHKO teaches wherein the detector corrects, in the correction process, at least one of the output information or the parameter, based on a correction coefficient or a correction amount ( correction value, abstract, [0046]), the correction coefficient or the correction amount (correction value, abstract[0046]) being based on the reference object information ( estimated position/information , abstract[0046])and the reference information  ( predetermined position/ information, abstract[0046])  updates, when the reference object is detected in the reference object detection process (sensing position of the reference object, abstract, note that Larsson also teaches about detect the reference object in 404, Fig. 7), the correction coefficient or the correction amount  (correction value is applied to the estimated position abstract [0047]) in each of second cycles ( the cycle of correction, abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure wherein the detector to correct in the correction process, at least one of the output information or the parameter, based on a correction coefficient or a correction amount, the correction coefficient or the correction amount being based on the reference object 15 information and the reference information  updates, when the reference object is detected in the reference object detection process, the correction coefficient or the correction amount in each of second cycles the second cycle being longer than the first cycle,  as taught by  SCHESCHKO, in order to implement an effective monitor system using the sensor [0005] 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the second cycle to be longer than the first cycle, because the calibration steps are more complicated than the detection steps and requires more time to finish it. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, to adjust the time cycle for different applications does not change the functionality of the system.
  Allowable Subject Matter 
7. Claims 6-9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 6, the prior art of record fails to teach or suggest wherein the detector includes a notifier that makes notification indicating occurrence of an abnormality, when the reference object is not successively detected a predetermined number of times in the reference object detection process in combination with other limitations of the claim.
With regard to claim 7, Larsson further teaches the object detection apparatus comprises a plurality of the sensor modules (e.g., 130, 140a 140b, Fig. 1),  the plurality of the sensor modules is arranged such that at least one part of at least one other sensor module is included within the detection range of the sensor included in each of the sensor modules ( see the 130, 140a, 140b is in the range of each other, Fig. 1)
However, the prior art of record fails to teach or suggest and the reference object is the at least one part of the at least one other sensor module, the at least one part existing within the detection range of the sensor included in each of the sensor modules in combination with other limitation of the claim.
With regard to claims 8, 9, 13, they depend on claim 7.
With regard to claim 11, the prior art of record fails to teach or suggest wherein the reference object is a part of an object constituting the power transmission apparatus in combination with other limitations of the claim.
	With regard to claim 12, the prior art of record fails to teach or suggest the reference object is a part of an object constituting the power transmission coil unit in combination with other limitation of the claim.
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sieber (US20160109564A1) teaches about wireless power system with an object detection system.
Kallal (US20120235506A1) teaches Systems and methods for alignment and calibration of a wireless power transmitter and a wireless power receiver
  Schlick (    US20040189514A1) teaches about  operating a radar sensor system with a number of adjacent individual sensors (3, 4, 5, 6), extensively synchronized with one another, for determining the position of a target object (15) are proposed
     Daetwyler (US 20190363588 A1) teaches about  a object detection process in the wireless power system.                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/            Primary Examiner, Art Unit 2836